Citation Nr: 1742931	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder, to include a temporomandibular joint (TMJ) disorder (claimed as residuals of jaw surgery, to include a TMJ disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1985 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a Notice of Disagreement (NOD) in July 2008 and a Statement of the Case (SOC) was issued in March 2010.  The Veteran filed her Substantive Appeal via a VA Form 9 in May 2010.  Thus, the Veteran perfected a timely appeal of the issue.

In September 2012 and August 2014, the appeal was remanded to afford the Veteran the opportunity for a hearing.  In October 2014, she testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was again before the Board in December 2016, at which time the Board remanded the claim for additional development.  The matter is once again before the Board for appellate consideration of the issue on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran entered active service with a congenital condition of a deep overbite and class II malocclusion that constituted a defect or abnormality, and was not a disease process.

2.  The Veteran's congenital defect of a deep overbite and class II malocclusion presented a strong tendency to develop TMJ problems in the future.

3.  The evidence of record supports a finding that the Veteran's in-service dental treatment did not contribute to her current TMJ.

4.  The Veteran's TMJ does not constitute a resultant disability from the dental treatment she received in service for her congenital defect of a deep overbite and class II malocclusion.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder, to include a temporomandibular joint disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a), (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by a letter in March 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in June 2008 and February 2017.  These examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in December 2016, the Board remanded this matter to the AOJ for further development.  The AOJ completed all requested development and the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection 

Applicable Laws and Regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent, credible evidence of (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and disease or injury incurred in or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must establish by clear and unmistakable evidence that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  With respect to this second part of the presumption of soundness, VA must establish by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the preexisting condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a preexisting condition is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability; rather, the claim is one for service-connected aggravation of that preexisting condition.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306.

Concerning conditions that are of congenital, developmental, or hereditary origin, VA General Counsel Opinions have made a distinction between congenital, developmental or hereditary "defects," for which service connection is precluded by regulation, and congenital, developmental or hereditary "diseases," for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90 (Jul. 18, 1990), VAOPGCPREC 67-90 (Jul. 18, 1990).  VA's General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a "defect" is "more or less stationary in nature," while a "disease" is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2, para. 3.

Defects are defined to be "static conditions" that are "incapable" of "improvement or deterioration."  O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) (citing VAOPGCPREC 67-90); VAOPGCPREC 82-90 (Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature").  Service connection is generally precluded for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); Winn v. Brown,     8 Vet. App. 510, 516 (1996) (upholding the validity of 38 C.F.R. § 3.303(c) which codifies the Secretary's authority to exclude congenital or developmental defects from consideration for VA compensation purposes); see also Morris v. Shinseki, 678 F.3d 1346, 1353 (Fed. Cir. 2012) (upholding the validity of 38 C.F.R. § 3.303(c) as consistent with 38 U.S.C.A. § 1110); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003).

Congenital or developmental "defects" are not subject to the presumption of soundness under 38 U.S.C.A. § 1111.  See O'Bryan v. McDonald, 771 F.3d at 1380 (Fed. Cir. 2014); Morris v. Shinseki, 678 F.3d 1346, 1354-55 (Fed. Cir. 2002).  As such, the presumption of soundness does not apply to congenital or developmental defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (citing 38 C.F.R. § 3.303 (c)); see also Terry v. Principi, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. at 515-16 (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, congenital or developmental defects can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If, during service, such superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  Id. 

Service connection may be established for "diseases" (but not defects) of congenital, developmental, or hereditary origin that were incurred or aggravated during service within the meaning of applicable VA law and regulations.  VAOPGCPREC 67-90 (explaining that diseases of congenital, developmental, or hereditary origin can be incurred or aggravated during service within the meaning of 38 U.S.C.A. §§ 1110, 1131, and 1111); VAOPGCPREC 82-90.  In other words, service connection may be granted for "diseases" of congenital, developmental, or hereditary origin that either first manifest themselves during service, or that preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

In cases of congenital, developmental, or hereditary conditions that qualify as "diseases," the presumption of soundness under 38 U.S.C.A. § 1111 is for application, if such disease is not noted on the entrance examination.  See O'Bryan v. McDonald, 771 F.3d at 1381.  In such cases, the government rebuts the first part of the presumption that the disease did not preexist service by showing that it is hereditary.  Id.  With respect to second part of the presumption, the government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease, by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id.

In short, in cases where a Veteran seeks to establish service connection for a congenital, developmental, or hereditary condition, VA is required to establish whether such condition is a "defect" or "disease," in order to apply the correct legal standard for the purpose of determining if a Veteran is entitled to VA disability compensation.  Id. at 1380-81.

Facts and Analysis

The Veteran seeks service connection for a dental disorder, to include a TMJ disorder.  She contends, in essence, that she developed a TMJ disorder during service, secondary to her overbite, and though she eventually had surgery to correct her overbite, she still suffers from a TMJ disorder.

The service treatment records show that in October 1985, upon entrance dental examination, the Veteran presented with a deep overbite, partial implant of teeth numbers 17 and 32, and an anterior cross-bite of the left mandibular and anterior crowding.

Following dental examination on June 14, 1988, the assessment was of a deep overbite with "ging clefts" teeth numbers 24 and 25. When the Veteran presented for dental examination on June 15, 1988, she had a very deep vertical overlap in the interior sextant, with clefting of teeth numbers 24 and 25.

A dental consultation was performed on June 27, 1988; it was noted that the Veteran presented with a deep overbite and class II malocclusion.

A dental examination was performed on October 4, 1988; the assessment was of severe class II malocclusion with impingement.  At that time, it was noted that the Veteran was to undergo bite-opening orthodontic surgery. 

A June 23, 1989, medical record refers to an operation or procedure for extraction first bicuspids of the left and right mandibular.

A March 29, 1991, report of medical history contains a notation of severe tooth or gum trouble, and of oral surgery scheduled for the top and bottom jaw (which detailed that the jaws were to be broken and a bone was taken out of the nose).  The physician summary and elaboration referred by history to "gingivitis - resolved NCD" and oral surgery "NCD."

Post service, the record evidence reflects that the Veteran underwent corrective dental surgery in May 1992.

In a May 2008 letter, the Veteran stated that her jaw surgery was a result of TMJ that occurred while she was on active duty.  She reported that she continued to have jaw pain although she had received the surgery.  She reported that she had limited mobility of her jaw in that she was unable to fully extend it and that she wore a bite guard while sleeping at night.  Failure to wear the bite guard caused great pain and tenderness of the jaw.  She also reported occasional popping and clicking of the jaw. See May 30, 2008 Correspondence Letter.  

The Veteran underwent a VA dental examination in June 2008.  The examiner noted that the Veteran had dental surgery and treatment for a deep overbite while on active duty.  The dental examination revealed a history of bruxism, limited opening, and no popping.  The examiner found no evidence of a TMJ disorder prior to the surgery, noting that there were no records of the Veteran's dental surgery.  As such, the examiner stated that he could not render an opinion regarding the etiology of her disorder without mere speculation, and he noted that the Veteran would send in any evidence that may have been missed. See June 2008 Examination Report. 

The Veteran later submitted additional medical evidence, which included records from her May 1992 dental surgery.

In her October 2014 hearing, the Veteran testified that she first experienced popping of the jaw and soreness in early 1988.  She asserted that she first sought dental treatment at this time because she was experiencing gum bleeding and gingivitis.  The Veteran also reported that on this visit, the dentist noticed symptoms of teeth grinding. She asserted that she was told that surgery was the only way to alleviate the pain and problems she was experiencing with her jaw. She testified that the surgery fixed her issue to a certain point but that she still experienced problems related to it such as limited opening, inability to eat hard or tough food, and having to wear apparatus at night to relax her jaw.  The Veteran asserted that she did not exhibit any popping on her 2008 VA examination because she manages her symptoms by avoiding eating food that will make her jaw sore and by wearing the aforementioned apparatus at night.  She reported that she was only able to open her jaw 22 millimeters. 

When the matter returned to the Board in December 2016, upon review of the June 2008 VA examination, the Board observed that the AOJ in its adjudication classified the Veteran's dental condition as being congenital in origin, and thus found no worsening of that condition during service.  The Board was unable to ascertain from the record whether the Veteran's dental condition was recognized to be: (1) a "defect" of congenital, development or familial (hereditary in) origin; (2) a "disease" of congenital, development or familial (hereditary in) origin; or, (3) an acquired condition that existed prior to service.

The Board determined that the medical evidence of record did not clearly identify whether the Veteran's dental condition was a "disease process," or simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  For that reason, the Board found that an etiology opinion, taking into consideration the aforementioned distinctions between a congenital "disease process" and a congenital "defect or abnormality" was necessary in order to make a decision in this case.

Subsequently, the Veteran underwent a VA examination in February 2017.  The examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  As rationale the examiner stated that the Veteran's deep overbite with anterior cross-bite of the left mandible and anterior crowding which was noted upon entry into service was congenital in origin.  It was a "defect or abnormality," not a "disease process."  Some change to this abnormality was started through orthodontic repositioning of her teeth while she was on active duty, but the more permanent change was the orthognathic surgery that was performed after she left active service. See February 2017 VA Examination Report. 

According to the examiner, the June 1989 bilateral extraction of the mandibular first bicuspids (#21, 28) did not result in any other dental-oral disorder, to include a TMJ disorder.  He noted that the Veteran's complete active service dental record was silent for any TMJ problems.  The first mention of TMJ symptoms was in her civilian dental record dated December 2010 (21 years after her extractions).  He further noted that her civilian dentist noted in September 1998 that the Veteran's TMJ was within normal limits. Id. 

Upon review, the Veteran entered active service with a congenital abnormality of a deep overbite and class II malocclusion.  Her record was silent for any TMJ problems, even after the bilateral extraction of her mandibular first bicuspids. Her orthognathic surgery was not performed until she left active service.  The first mention of TMJ problems that the examiner could find was in her civilian dentist note dated December 16, 2010.  The examiner further noted that a consult dated June 27, 1988 noted that the Veteran's congenital deep overbite and class II malocclusion presented a strong tendency to develop TMJ problems in the future.  The orthodontic treatment and subsequent surgeries were to prevent further gum damage and to help prevent the later development of TMJ problems.  There was no evidence to support a claim that any treatment she received on active duty contributed to her current condition. Id.

The Board notes the seeming inconsistency of the examiner's statement that the first mention of TMJ symptoms was in December 2010 before going on to mention a September 1998 note treatment note indicating that the Veteran's TMJ was within normal limits.  On its face, this notation would seem to suggest that the Veteran was experiencing TMJ symptoms as early as 1998.  The Board interpreted this comment by the examiner to be indicative of his opinion that the Veteran was not experiencing TMJ symptoms at that time.  In any event, the Veteran herself has asserted that her symptoms began while in service and the Board's analysis addresses such contentions. 

The record establishes that the Veteran's dental condition of a deep overbite and class II malocclusion was a congenital defect that was noted upon entry to service.  As discussed above, the presumption of soundness does not apply to congenital defects and such defects are precluded from service connection.  See 38 C.F.R. § 3.303(c); See also Quirin, supra; Terry, supra. Congenital defects can still be subject to superimposed disease or injury. See VAOPGCPREC 82-90. Where such superimposed disease or injury occurs, service connection may be warranted for the resulting disability. Id.  Therefore, the Veteran's claim for service connection turns on the issue of whether her TMJ disorder is a resultant disability from the dental treatment the Veteran received in service for her pre-existing congenital defect of a deep overbite and class II malocclusion.

The Board finds that the Veteran's TMJ does not constitute a resultant disability from a superimposed disease or injury that occurred during service, i.e., the in-service dental treatment.  The medical evidence of record instead suggests that symptoms of TMJ and the disorder itself were associated with her pre-existing congenital defect of a deep overbite and class II malocclusion.  As detailed in the report of the February 2017 VA examiner, the Veteran underwent orthodontic repositioning of her teeth and bilateral extraction of the mandibular first bicuspids while on active duty.  The examiner commented that based on his review of the record, these procedures did not result in the TMJ disorder or any other dental-oral disorder.  Subsequently, the Veteran had orthognathic surgery post-service.  The Veteran has contended that this procedure was in part to relieve symptoms of TMJ that she began to experience while still in service.  The VA examiner notes that the in-service procedure and subsequent post-service treatment and surgery were to prevent further gum damage and to help prevent the later development of TMJ problems.  Further, the VA examiner refers to a 1988 consultation note that stated that the Veteran's congenital malocclusion presented a strong tendency to develop TMJ problems in the future. 

The examiner has cited the lack of medical complaint of TMJ symptoms in the Veteran's service treatment records as evidence that the Veteran did not experience such symptoms until many years after service.  The Board, however, finds that even giving the Veteran the benefit of the doubt that her TMJ symptoms were present in active duty, service connection is still not warranted based upon the aforementioned association between the Veteran's congenital defect of malocclusion and TMJ.

The Board has considered the Veteran's testimony and lay statements.  As detailed above, she has consistently contended that she experienced symptoms of TMJ while in service.  The Board finds her observation of TMJ symptoms to be both competent and credible.  The Veteran is not, however, competent to indicate the etiology of her condition.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2) (2016); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Here, the Veteran is competent to describe her jaw symptoms and the date of manifestation of her symptoms; however, she is not competent to report that her TMJ is the result of in-service dental treatment, to include surgery on her jaw.  Further, the Veteran does not have the medical expertise to relate the manifestation of jaw symptoms, to any of the various dental procedures she underwent both during and after service.  Consequently, the Veteran's lay statements pertaining to the etiology of her jaw symptoms and TMJ are not competent and have no probative value in this instance.

In summary, the Board has considered all of the evidence of record but finds service connection for a dental disorder, to include a TMJ disorder, is not warranted.  In reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the evidence of record is not at least in equipoise, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.


ORDER

Entitlement to service connection for a dental disorder, to include a temporomandibular joint (TMJ) disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


